Title: From George Washington to Lieutenant Colonel Fleury, 13 December 1778
From: Washington, George
To: Fleury, François-Louis Teissèdre de


  
    Dear Sir
    Head Quarters Middle Brook [N.J.] 13th Decemr 1778
  
  I recd your favr of the 2d upon the Road between the North River and this place. I also at the Same time recd a letter from the president of Congress upon the same subject—In answer to which I have informed him, that, in my opinion, the application to the French Minister plenipotentiary for a renewal of your Furlough would be made with more propriety by yourself than by Congress, and that could you obtain further leave of Absence, I should, agreeable to my promise to you, take an occasion of employing you in a manner suitable to your  
    
    
    
    Rank and deserts, whenever an opportunity offered of doing it without interfering in commd with the Officers of the line. I have also mentioned to the president my good opinion of your former Merits and services, of which I still entertain the same favorable Ideas.
I imagine the French Officers to whom you allude are Genl du Portail and the Gentlemen of the Royal Corps of Engineers. They are in a very peculiar situation. They were particularly requested from the Court of France and their services granted for a limited time; that time being nearly expired, the States must either sollicit their leave of Absence to be prolonged or they will be under a necessity of returning home. Upon this principle I desired Congress to express their wishes to the Minister plenipotentiary that Genl du portail and the Gentlemen of his department might if agreeable to themselves, be allowed to remain in America.
